DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
2.	Claims 24-43 are allowed.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
This application is rejected under double-patenting against U.S. Patent No.10,802,641. Applicant filed a terminal disclaimer on 09/03/2021 for this case. The terminal disclaimer has been reviewed and was found as proper.
None of the prior art of record discloses or suggests alone or in combination a device comprising: a substrate; a plurality of conductive elements, the conductive elements being arranged on a same surface of the substrate in a plurality of groups of conductive elements; a plurality of pieces of piezoresistive fabric, each piece of piezoresistive fabric corresponding to one of the groups of conductive elements, each piece of piezoresistive fabric being in contact with the corresponding group of conductive elements; and circuitry configured to apply first signals sequentially to a first subset of the conductive elements, the circuitry also being configured to receive second signals corresponding to the first signals from a second subset of the conductive .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jianchun Qin whose telephone number is (571) 272-5981.  The examiner can normally be reached on 8am - 5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571) 272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.